FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     October 13, 2022

                                   No. 04-22-00301-CR

                                  Jack Edward MILLER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 633088
                     Honorable Wayne A. Christian, Judge Presiding


                                      ORDER
       On October 12, 2022, appellant filed a motion requesting an extension of time to file
appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief is due no later than
November 14, 2022.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court